Bloodworth, J.
1. The defendants were convicted of robbery and they except to the overruling of their motion for a new trial. The evidence shows that after the defendants were captured, the victim of the robbery went to the police barracks and promptly and positively identified them as they stood in a line of twelve; that one of the defendants, when captured, claimed that he did not know the other defendant, and the undisputed evidence shows that they lived together in the same house and played cards together; that the place where they were playing cards was very close to the store which was robbed; that at the time of their capture one of the defendants had no opportunity to run, but the other defendant ran, was chased by an officer, and finally was captured under a house. The testimony of the storekeeper that she was robbed and that these two defendants robbed her was accepted by the jury as true, and is sufficient to authorize the verdict.
2. It was permissible to prove what the victim of the robbery stated, immediately thereafter in description of the robbers, but not-by the introduction in evidence of a newspaper containing an alleged account of the robbery. The newspaper was properly excluded from evidence. .
3. The motion for a new trial shows no cause for a reversal of the judgment overruling it.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.